United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  February 23, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 04-40703
                        Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

TRENT ANTHONY GUIDRY,

                                      Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                    USDC No. 1:97-CR-3-2-RAS-WCR
                        --------------------

Before BARKSDALE, GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

     Trent Anthony Guidry, federal prisoner No. 06487-078,

appeals the district court’s denial of his motion for reduction

of sentence based on substantial assistance, purportedly filed

pursuant to FED. R. CRIM. P. 35(b).

     A motion for reduction of a defendant’s sentence pursuant to

Rule 35(b) must be filed by the Government.     United States v.

Early, 27 F.3d 140, 141 (5th Cir. 1994).    The Government’s

refusal to move for a reduction of sentence is unreviewable by


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-40703
                                -2-

the district court absent a “substantial threshold showing” that

the decision is based on an unconstitutional motive.    Wade v.

United States, 504 U.S. 181, 185-86 (1992) (reviewing

Government’s refusal to file a motion pursuant to U.S.S.G.

§ 2K1.1).

     The district court granted a Rule 35(b) motion for reduction

of sentence filed by the Government in this case.   Guidry argues,

however, that he is entitled to further relief under Rule 35(b)

based on his additional assistance to the Government.   Guidry

does not allege that the Government’s decision not to file a

second Rule 35(b) motion was based on an unconstitutional motive.

Guidry’s pro se Rule 35(b) motion was thus “an unauthorized

motion which the district court was without jurisdiction to

entertain.”   Early, 27 F.3d at 142.

     The judgment of the district court is AFFIRMED.